


Exhibit 10.13
ENVIRONMENTAL MATTERS AGREEMENT
This ENVIRONMENTAL MATTERS AGREEMENT, dated as of February 6, 2013, is by and
among PFIZER INC., a Delaware corporation and ZOETIS INC., a Delaware
corporation.
R E C I T A L S
WHEREAS, the Board of Directors of Pfizer Inc. has determined that it is in the
best interests of Pfizer Inc. and its stockholders to separate the Animal Health
Business from the other businesses conducted by Pfizer Inc. and its
Subsidiaries;
WHEREAS, pursuant to the Contribution Agreement (as defined below), Pfizer Inc.
and Zoetis Inc. have undertaken the transfer of certain of the Animal Health
Assets, including the stock or other equity interests of certain of Pfizer
Inc.'s Subsidiaries owning Animal Health Assets and/or dedicated to the Animal
Health Business, by Pfizer to Zoetis Inc. and the assumption of the Animal
Health Liabilities by Zoetis Inc.;
WHEREAS, pursuant to the Separation Agreement (as defined below), Zoetis Inc.
has assumed certain Environmental Liabilities, as described in Section 2.04 of
the Separation Agreement;
WHEREAS, Pfizer Inc. and Zoetis Inc. are entering into this agreement (this
“Environmental Matters Agreement”) because they mutually agree that it is in the
best interest of the Pfizer Group (all members of which shall be referred to
herein as "Pfizer") and the Company Group (all members of which shall be
referred to herein as the "Company") to drive Remedial Actions to closure in the
most efficient manner and in order to address the exchange of certain
information between the parties, the Company's performance of Remedial Actions
pursuant to Liabilities it was allocated under the Separation Agreement, the use
of consultants and contractors to assist in the conduct of Remedial Actions, and
certain conduct at Co-Located Facilities, including each of Pfizer's and the
Company's rights to access such sites, the use of institutional controls,
notification procedures, procedures for communicating with Governmental
Authorities, responsibilities for releases of hazardous materials, construction
and redevelopment activities, liability protection, and procedures in the event
of a dispute between the parties, and to assure that the Company complies with
all requirements of Environmental Laws pending its substitution for Pfizer, both
at its operating facilities and in connection with its conduct of Remedial
Actions, and that the Company obtains the consent of Governmental Authorities,
to the maximum extent achievable, to replace Pfizer as the permittee or legally
responsible party in each case, after the Effective Date; and
WHEREAS, Pfizer Inc. and Zoetis Inc. are entering into this Environmental
Matters Agreement in order to also address certain conduct related to each of
Pfizer’s and the Company’s operations or conduct of Remedial Actions at
Co-Located Facilities, including facilities located in Catania, Italy;
Guarulhos, Brazil; Kalamazoo, Michigan; and Hsinchu, Taiwan.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Environmental Matters Agreement, the parties,
intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01. Certain Definitions. For the purpose of this Environmental Matters
Agreement, the following terms shall have the meanings indicated. Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in the Separation Agreement.
“Catania Remediation Matter” shall have the meaning as set forth in Section 7.02
of this Environmental Matters Agreement.
“Catania Remediation Matter Reports” shall mean the Environmental Site
Characterization Report according to DM471/99: Wyeth Catania Site dated
January 31, 2005 and prepared by ERM Italia S.p.A. in Milan;




--------------------------------------------------------------------------------




Integrative Investigation Characterization Report according to D. Lgs. 152/06:
Wyeth Catania Site dated May 15, 2009 and prepared by ERM Italia S.p.A. in
Milan; and Site Specific Risk Assessment According to Legislative Decree 152/06:
Catania Facility dated May 25, 2009 and prepared by ERM Italia S.p.A. in Milan.
“Co-Located Facilities” shall mean the real property listed on Schedule 1.01 to
this Environmental Matters Agreement.
“Company’s Catania Facility” shall have the meaning as set forth in Section 7.01
of this Environmental Matters Agreement.
“Company’s South Campus Kalamazoo Facility” shall have the meaning as set forth
in Section 8.01 of this Environmental Matters Agreement.
“Contribution Agreement” shall have the meaning set forth in the Separation
Agreement.
“Environmental Permit Transfer Agreements” shall mean those agreements executed
to effectuate the transfer of environmental permits and the responsibility,
coverage, and Liability thereunder from Pfizer to the Company.
“Governmental No Further Action Letter” shall mean written notice from the
appropriate Governmental Authority that, with respect to contamination or an
actual or threatened Release of Hazardous Material no further Remedial Actions
are required.
“Guarulhos Leased Facility” shall have the meaning set forth in Section 9.01 of
this Environmental Matters Agreement.
“Guarulhos Remediation Matter” shall have the meaning as set forth in
Section 9.01 of this Environmental Matters Agreement.
“Guarulhos Remediation Matter” shall have the meaning as set forth in Section
9.01 of this Environmental Matters Agreement.
“Institutional Controls” shall have the meaning as set forth in Section 4.02 of
this Environmental Matters Agreement.
“Kalamazoo Building 248 Facility” shall have the meaning as set forth in Section
10.01 of the Environmental Matters Agreement.
“Kalamazoo Environmental Matter” shall have the meaning as set forth in Section
8.01 of this Environmental Matters Agreement.
“Kalamazoo Environmental Matter Report” shall mean Pharmacia & Upjohn, LLC
Hazardous Waste Management Facility Operating License Annual Groundwater Report.
“Lease Term” shall mean the period in which Pfizer is leasing a referenced
property from the Company pursuant to a lease agreement.
“Pfizer’s Kalamazoo Facility” shall have the meaning as set forth in
Section 8.01 of this Environmental Matters Agreement.
“Remedial Action” shall mean all actions required by Environmental Law or by a
Governmental Authority pursuant to Environmental Law or required pursuant to an
order, writ, judgment, injunction, decree, stipulation, determination or award
entered by, into, or with any Governmental Authority pursuant to Environmental
Law to (i) cleanup, remove, treat, investigate, monitor, assess, evaluate,
contain, or remediate Hazardous Materials in the indoor or outdoor environment;
(ii) prevent the Release of Hazardous Materials so that they do not migrate,
endanger, or threaten to endanger public health or welfare or the indoor or
outdoor environment; (iii) perform pre-remedial studies and investigations and
post-remedial monitoring and care; (iv) respond to any governmental requests for
information or documents regarding any Hazardous Materials; (v) prepare reports,
studies, analyses, or




--------------------------------------------------------------------------------




other documents regarding any Release or threatened Release of Hazardous
Materials; or (vi) otherwise address or respond to a Release or threatened
Release of Hazardous Materials, including, for example, through the use of
Institutional Controls. “Remedial Action” also shall mean any judicial,
administrative or other proceedings relating to any of the above and all actions
associated therewith, including the negotiation and execution of judicial or
administrative consent decrees and the defense of claims brought by any
Governmental Authority or any other Person, whether such claims are equitable or
legal in nature, relating to any of the above. For avoidance of doubt, “Remedial
Action” shall not include (a) the capital, operational, or maintenance costs
incurred by the Company to continue to operate an Animal Health Asset after the
Effective Date; or (b) facility closure or post-closure expenditures related to
an Animal Health Asset or a portion thereof.
“Remedial Action Outcome” shall mean (i) a Governmental No Further Action Letter
or (ii) if a Governmental No Further Action Letter is not available, or
self-implementation or
notice-only mechanisms for Remedial Action are available, under the regulatory
regime under which the Remedial Action is being conducted, a good faith
determination from the party’s environmental consultant that no further
investigation or remediation is required to meet applicable Remediation
Standards and that the Remedial Action has adequately addressed any threats to
human health and the environment.
“Remediation Standard” shall mean a standard that defines the concentrations or
conditions of Hazardous Materials that may be permitted to remain in any
environmental media after a Release of Hazardous Materials.
“Separation Agreement” shall mean the Global Separation Agreement, as amended
from time to time, by and between Pfizer Inc. and Zoetis Inc.
ARTICLE II
EXCHANGE OF INFORMATION
Section 2.01. Exchange of Information. Consistent with Article VI of the
Separation Agreement, each of Pfizer Inc. and Zoetis Inc., on behalf of its
respective Group, agrees to provide, or cause to be provided, at any time
before, on, or after the Effective Date, as soon as reasonably practicable after
written request therefore, reasonable access to any non-privileged Information
in the possession or under the control of such respective Group and reasonable
access to its employees to the extent that (i) such Information relates to, or
such employees have relevant knowledge regarding, the requesting party’s alleged
or potential link to environmental contamination at a third-party location; and
(ii) the Information and access to employees can be provided without disruption
to the Group’s business or operations.
ARTICLE III
SUBSTITUTION OF THE COMPANY FOR PFIZER WITH RESPECT TO REMEDIAL ACTIONS AND
ON-GOING OPERATIONAL MATTERS AND ALLOCATION OF LIABILITIES
Section 3.01. Substitution. Pursuant to Sections 2.01 and 9.01 of the Separation
Agreement, the Company shall use its best efforts to obtain and assist Pfizer to
obtain any consents, transfers, assignments, assumptions, waivers, or other
legal instruments necessary to cause the Company to be fully substituted for
Pfizer with respect to: (i) any Remedial Actions associated with Liabilities
allocated to the Company pursuant to the Separation Agreement or this
Environmental Matters Agreement or (ii) any Animal Health Asset. This
substitution shall include substituting the Company for Pfizer with respect to
consent decrees, consent orders, other decrees or orders, permits, licenses,
registrations, approvals, financial assurances (including letters of credit),
Actions, and voluntary cleanup agreements. The Company shall inform the
applicable Governmental Authorities about its assumption of the Liabilities
associated with the reserves listed on Schedule 3.01, copies of the
correspondence informing such Governmental Authorities shall be provided to
Pfizer and Company shall request that the Governmental Authorities direct all
communications, requirements, notifications and/or official letters related to
such matters to the Company. The Company's assumption of Liabilities pursuant
this Environmental Matters Agreement shall comply with Section 2.01 of the
Separation Agreement.




--------------------------------------------------------------------------------




Section 3.02 Compliance Pending Substitution. Until such time as the Company and
Pfizer complete the substitutions outlined in Section 3.01 above or until the
Effective Date, whichever is later, the Company shall: (i) comply with all
Environmental Laws, including all reporting obligations, and the terms and
conditions of all decrees, orders, permits, licenses, registrations, approvals,
financial assurances and agreements that remain in Pfizer’s name and
(ii) provide Pfizer (A) annual progress reports on any such Remedial Action,
other than those occurring at Co-Located Facilities where such information
sharing obligations are governed by Articles VI through X of this Environmental
Matters Agreement, including a summary of actions taken during the past year and
of actions expected to be taken in the future; and (B) prior written notice that
the Company intends to change or hire additional environmental consultants or
contractors to perform work on any part of such Remedial Action.
ARTICLE IV
PERFORMANCE OF REMEDIAL ACTIONS
Section 4.01. Responsibility for Remedial Actions.
(a) The Company shall be responsible for the performance of and payment of costs
related to Remedial Actions associated with Liabilities allocated to the Company
pursuant to the Separation Agreement or this Environmental Matters Agreement and
required under Environmental Laws at: (i) certain Co-Located Facilities, subject
to the provisions of this Environmental Matters Agreement; (ii) real property
that is an Animal Health Asset that the Company will own after the Effective
Date and that will not be a Co-Located Facility; (iii) certain real property at
which a Remedial Action is related to, arises out of, or results from any of the
terminated, divested or discontinued businesses and operations of Pfizer and its
Subsidiaries that would have comprised part of, or related to, the Animal Health
Business had they not been terminated, divested or discontinued prior to the
Effective Date and (iv) any third-party disposal location where Hazardous
Materials were disposed of that were generated at any real property, or portions
thereof, that is or was an Animal Health Asset, regardless of whether such real
property is owned by the Company after the Effective Date or was divested prior
to the Effective Date and regardless of when the disposal of Hazardous Materials
occurred.
(b) Pfizer shall be responsible for the performance of and payment of costs
related to Remedial Actions associated with Liabilities allocated to the Company
pursuant to the Separation Agreement or this Environmental Matters Agreement and
required under Environmental Law at: (i) certain Co-Located Facilities, subject
to the provisions of this Environmental Matters Agreement; and (ii) a
third-party disposal site where Hazardous Materials generated on behalf of the
Animal Health business were disposed of (regardless of the date of the
disposal), if such Hazardous Materials were generated at real property, or
portions thereof, that will be owned or operated by Pfizer after the Effective
Date.
Section 4.02 Conduct of Remedial Actions.
(a) Pfizer, with respect to any Remedial Action that it conducts pursuant to
Article VI, and the Company, with respect to any Remedial Action that is
associated with a Liability allocated to it under this Environmental Matters
Agreement and the Separation Agreement, shall:
(i) diligently conduct and control such Remedial Action in a good, safe, and
workmanlike manner, in accordance with all applicable Laws, including all
applicable Environmental Laws, in accordance with all instructions from any
applicable Governmental Authority, and with generally accepted industry
practices consistent with practices of responsible multi-national corporations.
(ii) complete the Remedial Action in a prompt and expeditious fashion, provided
that Pfizer or the Company, as applicable, may, within reason, exercise its
rights, including its due process right, to contest any requirement imposed or
determination made by a Governmental Authority with respect to the contemplated
Remedial Action; and
(iii) not cause, through any action or inaction, any undue delay in undertaking
any Remedial Action or achieving a Remedial Action Outcome, and shall comply
with all Environmental Laws, and protect human health and the environment.




--------------------------------------------------------------------------------




(b) It is expressly acknowledged and agreed by the parties that Pfizer and the
Company, as applicable, may, if approved or permitted by the applicable
Governmental Authority or Environmental Law, use deed notices, deed
restrictions, engineering controls, ordinances, or other institutional controls
(all of which are referred to here as “Institutional Controls”) to complete a
Remedial Action associated with a Liability allocated to it under the Separation
Agreement.
(c) Nothing in this Environmental Matters Agreement shall be construed to
obligate Pfizer or the Company to conduct, or pay for the conduct of, a Remedial
Action to meet a
Remediation Standard that is more stringent than the least stringent, most cost
effective Remediation Standard or remedy (including, for example, long-term
natural attenuation, containment, or installation and maintenance of a cap)
that: (i) is in effect and enforceable under applicable Environmental Law as of
the date the Remedial Action Outcome is issued, (ii) is the source of the
obligation to conduct the Remedial Action, and (iii) is consistent with the
industrial/commercial use of the site at which the Remedial Action is being
conducted as of the day before the Effective Date.
Section 4.03. Information Sharing. The Company shall promptly provide Pfizer
copies of any Remedial Action Outcome (and any relevant supporting documentation
requested by Pfizer) with respect to any Remedial Action associated with a
Liability allocated to it under the Separation Agreement.
ARTICLE V
USE OF CONSULTANTS
Section 5.01. Hiring Consultants. If in undertaking a Remedial Action associated
with a Liability allocated to it under the Separation Agreement each of the
Company or Pfizer chooses to use an environmental consultant or contractor, the
parties each agree to use a competent, and qualified environmental consultant or
contractor who has the proper credentials to conduct the tasks for which he or
she was retained.
Section 5.02. Continuity of Consultants. The parties agree that the Company may
use, after the Effective Date, the same environmental consultant(s) or
contractor(s) utilized by Pfizer to manage a specific Remedial Action prior to
the Effective Date, unless Pfizer communicates an objection to the use of a
specific consultant or contractor to the Company’s remediation lead within
ninety (90) days after the Effective Date. Should Pfizer timely object to the
use of a specific consultant or contractor, Pfizer shall be responsible for the
reasonable costs to transition the matter to a new consultant or contractor.
With respect to those environmental consultants about whom Pfizer does
communicate a timely objection, the Company may not retain them for any purpose
related to that specific Remedial Action other than effecting a reasonable
transition to a new consultant or contractor. Further, Pfizer may retain such
consultant or contractor for any purpose, including to support, evaluate,
testify, or otherwise support Pfizer in any claim or dispute with the Company
related to the specific Remedial Action. With respect to an environmental
consultant or contractor who is not the subject of a timely objection from
Pfizer: (i) the Company may continue to use them to manage any Remedial Action
but is barred from using such consultant or contractor to support, evaluate,
testify, or otherwise support the Company in any claim or dispute with Pfizer
related to the Remedial Action that is the subject of the claim or dispute,
until after the fourth anniversary of the Effective Date, and (ii) after the
fourth anniversary of the Effective Date, Pfizer is barred from using such
consultant or contractor to support, evaluate, testify, or otherwise support
Pfizer in any claim or dispute with the Company related to the Remedial Action
that is the subject of the claim or dispute. Pfizer may request information from
the consultant or contractor after the fourth anniversary to defend against a
claim or dispute, and the Company shall cooperate with such requests consistent
with the provisions of Section 2.01 of this Environmental Matters Agreement.
ARTICLE VI
CO-LOCATED FACILITIES
Consistent with the foregoing, the parties agree and acknowledge the following
with respect to Co-Located Facilities:




--------------------------------------------------------------------------------




Section 6.01. Access. Each of the parties hereby grant to the other party and
its Group, employees, agents, representatives, contractors, and consultants a
non-exclusive license to reasonably access and enter onto its portion of any
Co-Located Facility and use such infrastructure or utility services at its
portion of any Co-Located Facility, from time to time and with seven
(7) business days advance notice, as may be reasonably necessary to conduct any
Remedial Action that is necessary in the other party’s reasonable technical
judgment or to use such utilities in the other party’s on-going operations
pursuant to a Site Services Agreement, including, providing the other party with
reasonable access to employees, documents, and on-site structures (including
underground piping, sewer systems, or waste water treatment facilities) (“Access
License”). In so doing, the other party shall not materially impact the
operations at the granting party’s portion of the Co-Located Facility and shall
pay the granting party reasonable utility costs upon presentation of an itemized
invoice by the granting party. The Access License for each Co-Located Facility
shall commence upon the Effective Date and shall terminate, expire, and be
revoked when Pfizer or the Company, as applicable, no longer owns, leases, or
operates at least a portion of such real property and is no longer conducting a
Remedial Action at such real property. The parties agree that entry upon the
granting party’s portion of any Co-Located Facility shall be limited to the
extent necessary for the performance of the activities herein described and no
other purpose. When accessing the granting party’s portion of any Co-Located
Facility, the other party shall comply at all times with applicable Laws and any
environmental, health and safety standards of the granting party.
Section 6.02. Institutional Controls. It is expressly acknowledged and agreed by
the parties that the Company and Pfizer may, if approved or permitted by the
applicable Governmental Authority or Environmental Law, use Institutional
Controls to complete a Remedial Action at or related to a Co-Located Facility.
Where the use of such Institutional Controls are necessary or appropriate, the
parties agree, on behalf of their respective Groups, to cooperate with the other
to seek, execute and record such controls.
Section 6.03. Notification. Each of Pfizer and the Company shall promptly notify
the other party of (i) any planned change in its operations at a Co-Located
Facility that may reasonably be expected to impact the other party’s permits,
employees, property, operations or an on-going Remedial Action conducted by the
other party at the Co-Located Facility; (ii) any Release or threatened Release
of Hazardous Materials at, on, under, or from a Co-Located Facility to the
extent such Release requires reporting to a Governmental Authority under any
applicable Environmental Law; or (iii) the discovery of any contamination in the
soil, groundwater, surface water, or air at, on, under, or from a Co-Located
Facility.
Section 6.04. Communications with Governmental Authorities. Except in the case
of an emergency situation in which there is a substantial risk of loss of life
or severe injury to any Person if reporting is delayed by the following consent
process, each of Pfizer and the Company shall not initiate any contact with or
initiate any disclosure to any Governmental Authority in relation to any matter
at a Co-Located Facility for which the other party would reasonably be expected
to have Liability pursuant to the allocation of Liabilities under the Separation
Agreement and this Environmental Matters Agreement without the other party’s
prior written consent, which consent shall not be unreasonably withheld.
Section 6.05. Responsibility for Hazardous Material Releases. Pursuant to the
allocation of Liabilities under the Separation Agreement, each of Pfizer and the
Company shall be responsible for conducting and paying the costs related to any
and all Remedial Actions to address any Release or threatened Release of
Hazardous Materials caused by or attributable to it or its respective operations
at a Co-Located Facility that occurs after the Effective Date to meet applicable
Remediation Standards, in conformance with the requirements of applicable
Governmental Authorities, and to achieve compliance with Environmental Laws,
including reporting such Release or threat of Release to the appropriate
Governmental Authorities.
Section 6.06. Construction or Redevelopment Activities. Except as otherwise
provided elsewhere in this Environmental Matters Agreement, and subject to any
contractual limitations, limitations under Law, and restrictions provided in a
Governmental No Further Action Letter, each of Pfizer and the Company is
permitted to conduct changes to its operations or any necessary construction or
redevelopment activities for a bona fide business purpose on the portion of a
Co-Located Facility under its operational control at its sole cost and expense;
provided, however, each of Pfizer and the Company shall not implement any
changes to its operations or conduct any construction or redevelopment
activities at a Co-Located Facility in a manner that could unreasonably
interfere with the other




--------------------------------------------------------------------------------




party’s operations at such facility, interfere with an on-going Remedial Action
conducted by the other party at such facility, or increase the costs to conduct
such Remedial Action. Each of Pfizer and the Company shall provide the other
party with written notice sixty (60) days in advance of any such activities that
may reasonably be expected to impact the other party’s operations or an on-going
Remedial Action conducted by the other party at such facility. If the other
party, in its sole discretion, believes the notifying party’s proposed plans
will negatively impact the other party’s operations or conduct of Remedial
Actions at the Co-Located Facility and if it makes a request within thirty
(30) days after receiving notice (or such later time as they mutually agree),
the other party shall have the right to confer with the notifying party and
propose reasonable alterations to such proposed plans. Each of Pfizer and the
Company, as applicable, shall adopt such reasonable alterations and shall ensure
that the construction or redevelopment activities do not materially disrupt, and
have no material impacts on, the other party’s operations or the other party’s
conduct of Remedial Actions at a Co-Located Facility. Notwithstanding anything
to the contrary in this Environmental Matters Agreement or the Separation
Agreement and except as provided in Section 7.05 of this Environmental Matters
Agreement, if each of Pfizer’s and the Company’s change in the
industrial/commercial use of a Co-Located Facility as compared to the Facility’s
use as of the day before the Effective Date results in a requirement to conduct
Remedial Action (including Remedial Action that is required due to the discovery
of historical contamination that would otherwise be the responsibility of the
other party), an Environmental Liability, or other Losses, then it shall be
solely responsible for such Remedial Action, Environmental Liability, or Loss
and if each of Pfizer’s and the Company’s construction or redevelopment
activities results in a requirement to conduct Remedial Action (including
Remedial Action that is required due to the discovery of historical
contamination that would otherwise be the responsibility of the other party,
unless such contamination is related to constituents of concern being addressed
in an on-going Remedial Action conducted by such other party and is not removed
or disturbed during construction or redevelopment activities), an Environmental
Liability, or other Losses, then it shall be solely responsible for such
Remedial Action, Environmental Liability, or Loss, including, in both cases,
responsibility for any material increases in the costs that result from the
party’s disruption to or exacerbation of an on-going Remedial Action or for
further Remedial Actions requested after the achievement of a Remedial Action
Outcome. For purposes of this Environmental Matters Agreement, construction or
redevelopment activities or changes in the industrial/commercial use of a
Facility shall not be construed to include routine maintenance activities that
are required to continue to operate a facility in the same manner and for the
same purpose that it was operated before the conduct of the maintenance activity
and that are not reasonably expected to have an impact on the operations of the
other party or on the conduct of a Remedial Action at the facility. However, if
each of Pfizer or the Company, in conducting such routine maintenance,
construction, or redevelopment activities exacerbate any conditions related to
an on-going Remedial Action due to its negligence or willful misconduct, any
increases in the costs of the Remedial Action that result from such maintenance,
construction, or redevelopment activities shall be the sole responsibility of
the party conducting such activities. The parties further agree that the party
conducting the routine maintenance, construction, or redevelopment activities
shall be solely responsible for the costs to address the materials or waste
generated, impacted, moved, or disturbed as a part of the routine maintenance,
construction or redevelopment.
Section 6.07. Liability. Notwithstanding anything to the contrary in this
Environmental Matters Agreement or the Separation Agreement except as provided
in Sections 6.06, 7.05, and 9.05 of this Environmental Matters Agreement, each
of Pfizer and the Company shall not be liable for any Losses and shall have no
obligation to pay Remedial Costs, defend the other party, or conduct any
Remedial Action to the extent the environmental conditions in connection with
the Losses or Remedial Costs are discovered in connection with, result from,
arise out of, or are the consequence of: (i) any action by or on behalf of the
other party after the Effective Date (including any disclosure, report or other
communication from or on behalf of the other party to any Governmental Authority
or other third party); (ii) any intrusive investigation, including any drilling,
sampling, testing or monitoring of any soil, surface water, groundwater, or
other environmental media conducted by or on behalf of the other party after the
Effective Date that was not conducted with respect to a Remedial Action that was
on-going as of the Effective Date; or (iii) changes made by the other party to
the industrial/commercial use of the Co-Located Facility after the Effective
Date compared to the use of the specific Co-Located Facility as it had been
operated by Pfizer in the twelve (12) months prior to the Effective Date, in
each case (under (i), (ii), and (iii)), except to the extent such action,
intrusive investigation, report, disclosure, communication, or operational/use
change was required to comply with any requirement under Environmental Law or
order of any Governmental Authority.




--------------------------------------------------------------------------------




Section 6.08. Disputes. Any disputes between the parties as to which party is
liable for a newly discovered environmental matter shall be resolved pursuant to
the provisions of the Separation Agreement, including those addressing
allocation of liability (Article II), mutual releases and indemnification
(Article IV) and dispute resolution (Article VIII). Should the parties jointly
retain a technical mediator pursuant to the dispute resolution provisions of the
Separation Agreement, the mediator shall be authorized, upon request of the
parties, to conduct an investigation, render an opinion, and, if applicable,
prepare a proposed apportionment of liability after affording Zoetis Inc. and
Pfizer Inc. each the opportunity to submit documentation and comment on each
other’s submissions.
Section 6.09. Information Sharing.
(a) Each of the parties agree to keep the other party reasonably informed of the
progress of any Remedial Action it is conducting at a Co-Located Facility and,
upon request by the other party, will provide such party with copies of all
related material submissions made to Governmental Authorities related to such
Remedial Action.
(b) Each of Pfizer and the Company shall promptly notify the other party about
any information or document directly or indirectly related to a Remedial Action
that the other party is conducting that Pfizer or the Company receives from any
Person who is not the other party and shall promptly provide a copy of such
information or document to the other party.
Section 6.10. Mitigation. Each of Pfizer and the Company shall take all
reasonable steps to mitigate Losses upon becoming aware of any event,
circumstance, or condition that could reasonably be expected to give rise to a
Loss of the other party.
Section 6.11. Completion and Post-Closure Maintenance and Monitoring. Each of
the parties’ obligations to conduct Remedial Actions at a facility owned by the
other party after the Effective Date shall be deemed complete and fully
discharged upon achieving a Remedial Action Outcome and, if such Remedial Action
Outcome is conditioned upon maintenance of the remedy or monitoring of residual
contamination, upon payment in full to the other party of the net present value
of such post-closure maintenance or monitoring for the duration required by
Governmental Authorities or twenty (20) years, whichever is shorter. Upon
receipt of payment in full, the other party shall assume full responsibility for
conducting such post-closure maintenance or monitoring in compliance with
Environmental Law and at the direction of the applicable Governmental
Authorities.
ARTICLE VII
CATANIA, ITALY
Consistent with Article VI of this Environmental Matters Agreement, the parties
agree and acknowledge the following with respect to the Company’s Catania
Facility:
Section 7.01. Facility Conditions. The parties acknowledge that prior to the
Effective Date, certain constituents of concern were present in the soil and
groundwater beneath the Company’s facility located at Via Franco Gorgone 18,
Zona Industriale in Catania, Italy (“Company’s Catania Facility”), as documented
by the Catania Remediation Matter Reports and illustrated in Schedule 7.01 to
this Environmental Matters Agreement.
Section 7.02. Performance of Remedial Actions.
(a) Pfizer Inc. agrees to perform or cause to be performed the Remedial Actions
that are required by national Environmental Law and agreed upon with Regione
Sicilia, Municipality of Catania or ARPA di Catania – Dipartimento Provinciale
di Catania pursuant to the work plan that will be authorized by such
Governmental Authority (the “Catania Remediation Matter”) at its sole cost and
expense and in a manner that will not unreasonably interfere with the Company’s
operations at the Company’s Catania Facility; provided, however, that it is
expressly acknowledged and agreed by the parties that Pfizer may, if approved or
permitted by the applicable Governmental Authority or Environmental Law, use
Institutional Controls to complete the Remedial Actions. Accordingly, Pfizer
shall have sole and exclusive control of the development, negotiation,
implementation and management of such Remedial Actions and, to the extent
submissions are required to the Governmental Authorities related to such
Remedial Actions, Pfizer will make these submissions in its own name.




--------------------------------------------------------------------------------




(b) In undertaking the Catania Remediation Matter, Pfizer shall undertake such
Remedial Actions in accordance with Environmental Law, provided that Pfizer may,
within
reason, exercise its rights, including, where applicable, its due process right,
to contest any requirement imposed, determination made, or action taken by a
Governmental Authority with respect to the Catania Remediation Matter or any
contemplated Remedial Actions related thereto.
(c) To minimize disruption to the conduct of operations and Remedial Actions at
the Company’s Catania Facility, the parties agree and covenant that:
i. The Company shall have the right to review, upon request, any and all
technical design and relevant engineering specifications of the remedial and
monitoring systems selected by Pfizer that address the Catania Remediation
Matter and may provide timely comments to Pfizer, which Pfizer shall reasonably
consider, solely with respect to the compatibility of such remedial and
monitoring system with the Company’s current or planned operations at the
Company’s Catania Facility. The Company may, at its own expense, hire its own
consultants, attorneys or other professionals to monitor Pfizer’s actions to
address the Catania Remediation Matter.
ii. To the extent conduct of the Catania Remediation Matter by Pfizer may impact
the Company’s current operations at the Company’s Catania Facility, the parties
shall work cooperatively and in good faith to minimize interference with or
disruption of such operations.
iii.The Company shall not take any actions, or fail to act in a way, that could
unreasonably interfere with Pfizer’s performance of, increase the costs of, or
exacerbate any conditions related to the Catania Remediation Matter, including
communicating with Governmental Authorities in a manner that interferes with,
increases the costs of, or is inconsistent with Pfizer’s conduct of the Catania
Remediation Matter. Except for matters addressed in Sections 6.06 and 7.05 of
this Environmental Matters Agreement, the Company shall be solely responsible
for any material increases in the costs of the Remedial Actions to be performed
by Pfizer that result from actions or inactions that are clearly attributable to
the Company or its employees, contractors, or agents.
iv. The Company shall use due care to protect from damage or destruction any
installation, property, or equipment located at the Company’s Catania Facility
used in connection with Pfizer’s conduct of the Catania Remediation Matter,
including, any monitoring wells, pumps, and piping. The Company shall reimburse
and make Pfizer whole for any damage or destruction done to such installation,
property or equipment, except to the extent such damage is caused by Pfizer, its
employees, contractors or agents.
v. To the extent required by Environmental Law, the Company shall obtain and
maintain in good standing such Governmental Approvals that may be required for
Pfizer to conduct Remedial Actions at the Company’s Catania Facility, including,
those for the storage, transportation and off-site disposal of any Hazardous
Material generated in the course of addressing the Catania Remediation Matter.
Section 7.03. Take-Over. The Company shall be entitled to perform, at Pfizer’s
reasonable cost and expense, the Catania Remediation Matter if (i) the Company
receives a written notice from Governmental Authorities that reasonably
threatens it with the shut-down of all on-site operations due to Pfizer’s
failure to perform the Catania Remediation Matter and (ii) Pfizer does not take
actions to resume its performance of the Catania Remediation Matter within sixty
(60) days of receiving written notice of such proposed take-over from the
Company. In so doing, Pfizer shall only be liable for such costs that are
reasonably required to achieve the applicable Remediation Standard. Where
applicable, the Company shall promptly provide copies to Pfizer of all
correspondence with the Governmental Authorities, as well as all work plans,
notices, submissions, field work, and draft and final reports that are related
to the Catania Remediation Matter. Pfizer may, at its own expense, hire its own
consultants, attorneys or other professionals to monitor the Company’s actions
to address the Catania Remediation Matter, including any field work undertaken
by the Company.
Section 7.04. Additional Remediation. Notwithstanding other provisions of this
Environmental Matters Agreement, to the extent the Company is responsible for
remediating any Release of Hazardous Materials at the Company’s Catania
Facility, Pfizer, in its sole discretion, can opt to conduct and control such
remediation at the




--------------------------------------------------------------------------------




Company’s reasonable expense. In so doing, the Company shall only be liable for
such costs that are reasonably required to achieve the applicable Remediation
Standard.
Section 7.05. Construction. The Parties acknowledge that the Remedial Actions
that will be conducted, even if compliant with the applicable Remediation
Standard set forth by Environmental Law and even if a Governmental No Further
Action Letter is issued, could result in limitations or restrictions related to
the use of the Company's Catania Facility, including limitations or restrictions
related to the current use of the site, or limitations or restrictions related
to new construction or development or operational changes at the site. Zoetis
Inc. further acknowledges and agrees that it may not conduct or cause to be
conducted any construction or redevelopment activities in the areas marked by
hatching on Schedule 7.05 until Pfizer's obligation to address the Catania
Remediation Matter pursuant to this Article and related to the Liability
allocated to it under Article II of the Separation Agreement shall be deemed
complete and fully discharged or until Pfizer provides written consent to such
construction or redevelopment activities. Zoetis Inc. acknowledges that Pfizer
has the right to refuse to consent to any construction or redevelopment
activities in the areas marked by hatching on Schedule 7.05 that may interfere
with its achievement of a Remedial Action Outcome or with its approval plan.
Notwithstanding other provisions of this Environmental Matters Agreement, if the
Company's construction or redevelopment activities at any portion of the
Company's Catania Facility identifies contamination requiring a Remedial Action
to be conducted, an Environmental Liability, or other Losses that would
otherwise be the responsibility of Pfizer, then Pfizer shall be solely
responsible for such Remedial Action, Environmental Liability, or Loss unless
(x) such contamination, Environmental Liability, or Loss was caused after the
Effective Date by the negligence or willful misconduct of the Company or its
employees, agents, representatives, contractors, or consultants, or (y) such
contamination, Environmental Liability, or Loss was caused by a Release of
Hazardous Materials by the Company or its employees, agents, representatives,
contractors, or consultants after the Effective Date, or (z) such contamination,
Environmental Liability, or Loss was caused by a Release of Hazardous Materials
after the Effective Date at real property neither owned nor operated by Pfizer.
The Company shall, however, remain responsible for the costs to address the
materials or waste generated, impacted, moved, or disturbed as a part of the
construction or redevelopment activities and the costs associated with obtaining
or complying with any Governmental Authorizations necessary to conduct such
construction or redevelopment activities. The Company shall:
i. ensure that any construction and redevelopment activities or changes in
operations minimize any disruption to or exacerbation of the Catania Remediation
Matter;
ii. take into account potential indoor air inhalation and, as appropriate,
incorporate reasonable measures to prevent exposure to vapors, including without
limitation, sub-slab vapor collection systems, impermeable flooring and other
measures as necessary; and
iii. comply with Pfizer Catania Facility SOP 514 and 515 in connection with all
sub-grade construction activities.
Section 7.06. Indoor Flooring. The Company is responsible for conducting
periodic inspections and maintenance of all indoor flooring in buildings and
structures at the Company’s Catania Facility. The Company shall maintain such
flooring in good working condition and in a manner that minimizes indoor air
inhalation risks from vapor intrusion. The Company is solely responsible for any
Remedial Actions that may be required under Environmental Law due to indoor air
inhalation risks from vapor intrusion in buildings and structures at the
Company’s Catania Facility to the extent it results from the Company’s failure
to maintain the integrity of such flooring to eliminate or mitigate vapor
intrusion pathways.
Section 7.07. Waste Water Treatment Facility. Pursuant to the Site Services
Agreement, the Company will operate the on-site waste water treatment facility
and shall permit Pfizer to discharge waste water associated with the Catania
Remediation Matter to and through such facility as long as such waste water does
not interfere with the Company’s operation of the waste water treatment facility
or its compliance with Environmental Law or any Governmental Authorizations
issued thereunder.
ARTICLE VIII
KALAMAZOO, MICHIGAN (SOUTH CAMPUS)




--------------------------------------------------------------------------------




Consistent with Article VI of this Environmental Matters Agreement, the parties
agree and acknowledge the following with respect to Pfizer’s Kalamazoo Facility
and the Company’s South Campus Kalamazoo Facility:
Section 8.01. Facility Conditions.
(a) The parties acknowledge that prior to the Effective Date, certain
constituents of concern were present in groundwater beneath Pfizer’s facility
located at 700 Portage Road in Kalamazoo, Michigan (“Pfizer’s Kalamazoo
Facility”) above Michigan’s generic groundwater cleanup criteria, as documented
by the Kalamazoo Environmental Matter Report (the “Kalamazoo Environmental
Matter”). Pfizer is presently conducting Remedial Actions at the site to address
the Kalamazoo Environmental Matter with oversight from the Michigan Department
of Environmental Quality.
(b) The parties further acknowledge that such groundwater impacts do not extend
to the Company’s facility located at 7725 Portage Road, Portage, Michigan 49002
in Kalamazoo, Michigan (“Company’s South Campus Kalamazoo Facility”); however,
certain Remedial Actions are taking place at such facility to address the
Kalamazoo Environmental Matter.
Section 8.02. Performance of Remedial Actions.
(a) Pfizer shall continue to perform the Remedial Actions at Pfizer’s Kalamazoo
Facility and, to the extent necessary, at the Company’s South Campus Kalamazoo
Facility that are required pursuant to Environmental Law or by Governmental
Authorities to address the Kalamazoo Environmental Matter at Pfizer’s sole cost
and expense, and in a manner that will not unreasonably interfere with the
Company’s operations at the Company’s South Campus Kalamazoo Facility; provided,
however, that it is expressly acknowledged and agreed by the parties that Pfizer
may, if approved or permitted by the applicable Governmental Authority or
Environmental Law, use Institutional Controls to complete the Remedial Actions.
Accordingly, Pfizer shall have sole and exclusive control of the development,
negotiation, implementation, and management of such Remedial Actions and, to the
extent submissions are required to the Governmental Authorities related to such
Remedial Actions, Pfizer will make these submissions in its own name.
(b) In undertaking Remedial Actions to address the Kalamazoo Environmental
Matter, Pfizer shall act in accordance with Environmental Law; provided that
Pfizer may, within reason, exercise its rights, including, where applicable, its
due process right, to contest any requirement imposed, determination made, or
action taken by a Governmental Authority with respect to the Kalamazoo
Remediation Matter or any contemplated Remedial Actions related thereto.
(c) To minimize disruption to the conduct of operations and Remedial Actions at
the Company’s South Campus Kalamazoo Facility, the parties agree and covenant
that:
i. The Company shall have the right to review, upon request, any and all
technical design and relevant engineering specifications of the remedial and
monitoring systems selected by Pfizer that address the Kalamazoo Environmental
Matter and may provide timely comments to Pfizer, which Pfizer shall reasonably
consider, solely with respect to the compatibility of such remedial and
monitoring system with the Company’s current or planned operations at the
Company’s South Campus Kalamazoo Facility. The Company may, at its own expense,
hire its own consultants, attorneys or other professionals to monitor Pfizer’s
actions on the Company’s South Campus Kalamazoo Facility to address the
Kalamazoo Environmental Matter.
ii. To the extent conduct of the Kalamazoo Environmental Matter by Pfizer may
impact the Company’s current operations at the Company’s South Campus Kalamazoo
Facility, the parties shall work cooperatively and in good faith to minimize
interference with or disruption of such operations.
iii. The Company shall not take any actions, or fail to act in a way, that could
unreasonably interfere with Pfizer’s performance of, increase the costs of, or
exacerbate any conditions related to the Kalamazoo Environmental Matter,
including communicating with Governmental Authorities in a manner that
interferes with, increases the costs of, or is inconsistent with Pfizer’s
conduct of the Kalamazoo Environmental Matter. Except for matters addressed in
Section 6.06 of this Environmental Matters Agreement, the Company shall be
solely responsible for any material




--------------------------------------------------------------------------------




increases in the costs of the Remedial Actions to be performed by Pfizer that
result from actions or inactions that are clearly attributable to the Company or
its employees, contractors, or agents.
iv. The Company shall protect from damage or destruction any installation,
property, or equipment located at the Company’s South Campus Kalamazoo Facility
used in connection with Pfizer’s conduct of the Kalamazoo Environmental Matter,
including, any monitoring wells, pumps, and piping. The Company shall reimburse
and make Pfizer whole for any damage or destruction done to such installation,
property or equipment, except to the extent such damage is caused by Pfizer, its
employees, contractors or agents.
v. To the extent required by Environmental Law, the Company shall obtain and
maintain in good standing such Governmental Approvals that may be required for
Pfizer to conduct Remedial Actions at the Company’s South Campus Kalamazoo
Facility, including, those for the storage, transportation and off-site disposal
of any Hazardous Material generated in the course of addressing the Kalamazoo
Environmental Matter.
Section 8.03. Compliance.
(a) Zoetis Inc. acknowledges that it has due care obligations and agrees to
comply and cause members of its Group to comply with Michigan’s due care
obligations as set forth in Part 201 of the Michigan Natural Resources and
Environmental Protection Act, Act 451 of 1994, as amended.
(b) The Company shall comply with the terms of the restrictive covenant that was
executed by Pharmacia & Upjohn Company LLC with the Kalamazoo County Register of
Deeds in connection with the Company’s South Campus Kalamazoo Facility that was
recorded on September 27, 2012. The parties agree that the terms of this
restrictive covenant are not inconsistent with Section 4.02(c) of this
Environmental Matters Agreement and shall not be considered to be more than the
least stringent, most cost effective Remediation Standard or remedy as further
described in this Section 4.02(c).
ARTICLE IX
GUARULHOS, BRAZIL
Consistent with Article VI of this Environmental Matters Agreement, the parties
agree and acknowledge the following with respect to Guarulhos Leased Facility:
Section 9.01. Facility Conditions. The parties acknowledge that in connection
with the former divestiture of a portion of the Company's facility in Guarulhos,
Brazil pursuant to an Asset Purchase Agreement by and between Pfizer Inc. and
Philipp Brothers Chemicals, Inc. dated September 28, 2000, Pfizer Inc. retained
liability that it subsequently transferred to the Company pursuant to the
Separation Agreement for the remediation of certain soil and groundwater impacts
at the Company's facility located at Avenida Presidente Tancredo de Almeida
Neves, 1555, Vila Sant'Anna in Guarulhos, Brazil that it is leasing to a member
of the Pfizer Group (“Guarulhos Leased Facility”) pursuant to the Private
Instrument of Non-residential Lease Agreement and Others (the “Guarulhos
Remediation Matter”).
Section 9.02. Performance of Remedial Actions.
(a) Zoetis Inc. agrees to perform or cause to be performed the Remedial Actions
that are required by CETESB – Companhia Ambiental do Estado de São Paulo to
address the Guarulhos Remediation Matter at its sole cost and expense and in a
manner that will not unreasonably interfere with Pfizer’s operations at the
Guarulhos Leased Facility; provided, however, that it is expressly acknowledged
and agreed by the parties that the Company may, if approved or permitted by the
applicable Governmental Authority or Environmental Law, use Institutional
Controls to complete the Remedial Actions. Accordingly, the Company shall have
sole and exclusive control of the development, negotiation, implementation and
management of such Remedial Actions and, to the extent submissions are required
to the Governmental Authorities related to such Remedial Actions, the Company
will make these submissions in its own name.
(b) In undertaking Remedial Actions to address the Guarulhos Remediation Matter,
the Company shall undertake such Remedial Actions in accordance with
Environmental Law, provided that the Company may, within




--------------------------------------------------------------------------------




reason, exercise its rights, including, where applicable, its due process right,
to contest any requirement imposed, determination made, or action taken by a
Governmental Authority with respect to the Guarulhos Remediation Matter or any
contemplated Remedial Actions related thereto.
(c) To minimize disruption to the conduct of operations and Remedial Actions at
the Guarulhos Leased Facility, the parties agree and covenant that:
i. During the Lease Term, Pfizer shall have the right to review, upon request,
any and all technical design and relevant engineering specifications of the
remedial and monitoring systems selected by the Company that address the
Guarulhos Remediation Matter and may provide timely comments to the Company,
which the Company shall reasonably consider, with respect to the compatibility
of such remedial and monitoring system with Pfizer’s current or planned
operations at the Guarulhos Leased Facility. Pfizer may, at its own expense,
hire its own consultants, attorneys or other professionals to monitor the
Company’s actions to address the Guarulhos Remediation Matter.
ii. To the extent the Company’s conduct of Remedial Actions to address the
Guarulhos Remediation Matter may impact Pfizer’s current operations at the
Guarulhos Leased Facility, the parties shall work cooperatively and in good
faith to minimize interference with or disruption of such operations.
iii. Pfizer shall not take any actions, or fail to act in a way, that could
unreasonably interfere with the Company’s performance of, increase the costs of,
or exacerbate any conditions related to the Guarulhos Remediation Matter,
including communicating with Governmental Authorities in a manner that
interferes with, increases the costs of, or is inconsistent with the Company’s
conduct of the Guarulhos Remediation Matter. Except for matters addressed in
Sections 6.06 and 9.05 of this Environmental Matters Agreement, Pfizer shall be
solely responsible for any material increases in the costs of the Remedial
Actions to be performed by the Company that result from actions or inactions
that are clearly attributable to Pfizer or its employees, contractors, or
agents.
iv. During the Lease Term, Pfizer shall use due care to protect from damage or
destruction any installation, property, or equipment located at the Guarulhos
Leased Facility used in connection with the Company’s conduct of Remedial
Actions to address the Guarulhos Remediation Matter, including, any monitoring
wells, pumps, and piping. Pfizer shall reimburse and make the Company whole for
any damage or destruction done to such installation, property or equipment,
except to the extent such damage is caused by the Company, its employees,
contractors or agents.
v. During the Lease Term and to the extent required by Environmental Law, Pfizer
shall obtain and maintain in good standing such Governmental Approvals that may
be required for the Company to conduct Remedial Actions at the Guarulhos Leased
Facility, including those for the storage, transportation and off-site disposal
of any Hazardous Material generated in the course of addressing the Guarulhos
Remediation Matter.
Section 9.03. Take-Over. Pfizer shall be entitled to perform, at the Company’s
reasonable cost and expense, Remedial Actions to address the Guarulhos
Remediation Matter if (i) Pfizer receives a written notice from Governmental
Authorities that reasonably threatens it with the shut-down of all on-site
operations due to the Company’s failure to perform Remedial Actions to address
the Guarulhos Remediation Matter or (ii) the Company has not completed its
substitution for Pfizer with Governmental Authorities relating to the Guarulhos
Remediation Matter and Pfizer receives a written notice from Governmental
Authorities demanding that it perform Remedial Actions to address the Guarulhos
Remediation Matter because of the Company’s failure to do so. In both cases,
Pfizer shall only be entitled to perform such Remedial Actions if the Company
does not take actions to resume its performance of Remedial Actions within sixty
(60) days of receiving written notice of such proposed take-over from Pfizer. In
so doing, the Company shall only be liable for such costs that are reasonably
required to achieve the applicable Remediation Standard. Where applicable,
Pfizer shall promptly provide copies to the Company of all correspondence with
the Governmental Authorities, as well as all work plans, notices, submissions,
field work, and draft and final reports that are related to the Guarulhos
Remediation Matter. The Company may, at its own expense, hire its own
consultants, attorneys or other professionals to monitor Pfizer’s actions to
address the Guarulhos Remediation Matter, including any field work undertaken by
Pfizer.




--------------------------------------------------------------------------------




Section 9.04. Additional Remediation. Notwithstanding other provisions of this
Environmental Matters Agreement, to the extent Pfizer is responsible for
remediating any Release of Hazardous Materials at the Guarulhos Leased Facility
during the Lease Term, the Company, in its sole discretion, can opt to conduct
and control such remediation at Pfizer’s reasonable expense. In so doing, Pfizer
shall only be liable for such costs that are reasonably required to achieve the
applicable Remediation Standard.
Section 9.05. Construction. The Parties acknowledge that the Remedial Actions
that will be conducted, even if compliant with the applicable Remediation
Standard set forth by Environmental Law and even if a Governmental No Further
Action Letter is issued, could result in limitations or restrictions related to
the use of the Guarulhos Leased Facility, including limitations or restrictions
related to the current use of the site, or limitations or restrictions related
to new construction or development or operational changes at the site. Pfizer
Inc. further acknowledges and agrees that it may not conduct or cause to be
conducted any construction or redevelopment activities in the areas marked by
hatching on Schedule 9.05 until the Company receives a Remedial Action Outcome
for the Guarulhos Remediation Matter or until the Company provides written
consent to such construction or redevelopment activities. Pfizer Inc.
acknowledges that the Company has the right to refuse to consent to any
construction or redevelopment activities in the areas marked by hatching on
Schedule 7.05 that may interfere with its achievement of a Remedial Action
Outcome or with its approval plan. During the Lease Term, Pfizer shall ensure
that any construction and redevelopment activities or change in operations
minimize any disruption to the Company’s Remedial Actions or exacerbation of the
Guarulhos Remediation Matter.
Section 9.06. Compliance. During the Lease Term, Pfizer shall comply in all
material aspects with all Environmental Laws applicable to its operations at the
Guarulhos Leased Facility and shall be responsible for obtaining and maintaining
in full force and effect for the full duration of the Lease Term all
Governmental Authorizations required to conduct its operations in such
compliance.
Section 9.07. Waste Water Treatment Facility. Upon completion of construction of
the on-site waste water treatment facility, Pfizer shall be permitted to
operate, as needed, and discharge waste water associated with its operations to
and through such facility as long as such waste water does not interfere with
the operation of the waste water treatment facility or its compliance with
Environmental Law or any Governmental Authorizations issued thereunder.
ARTICLE X
KALAMAZOO, MICHIGAN (BUILDING 248)
Consistent with Article VI of this Environmental Matters Agreement, the parties
agree and acknowledge the following with respect to the Kalamazoo Building 248
Facility:
Section 10.01. Lease. The parties acknowledge that after the Effective Date a
member of the Pfizer Group will be leasing and operating a portion of the
Company’s facility located at 2605 East Kilgore Road in Kalamazoo, Michigan
(“Kalamazoo Building 248 Facility”) pursuant to the Lease Agreement between PAH
P&U LLC and Pharmacia & Upjohn Company LLC.
Section 10.02. Compliance. During the Lease Term, Pfizer, in conducting its
operations under the Lease, shall comply in all material aspects with all
Environmental Laws applicable to such operations at the Kalamazoo Building 248
Facility and shall be responsible for obtaining and maintaining in full force
and effect for the full duration of the Lease Term all Governmental
Authorizations required for Pfizer to conduct its operations under the Lease.
ARTICLE XI
TERMINATION
Section 11.01. Termination. This Environmental Matters Agreement will be
terminated automatically if the Separation Agreement has been terminated
pursuant to Article X of the Separation Agreement.




--------------------------------------------------------------------------------




Section 11.02. Effect of Termination. In the event of any termination of this
Environmental Matters Agreement, no party to this Environmental Matters
Agreement (or any of its directors, officers, members or managers) shall have
any Liability or further obligation to any other party.
ARTICLE XII
MISCELLANEOUS
Section 12.01. Notifications. All notices or other communications under this
Environmental Matters Agreement or related to environmental matters under the
Separation Agreement, including, but not limited to tenders of new Environmental
Liabilities and requests for Information, shall be in writing and shall be
deemed to be duly given when (a) delivered in person or (b) deposited in the
United States mail or private express mail, postage prepaid, addressed as
follows:
If to Pfizer, to:
Pfizer Inc.
235 East 42nd Street
New York, NY 10017
Attention: General Counsel


with a copy to:
Pfizer Inc.
235 East 42nd Street
New York, NY 10017
Attention: Vice President and Assistant General Counsel - Environmental, Health,
and Safety - Legal
If to the Company to:
Zoetis Inc.
5 Giralda Farms
Madison, NJ 07940
Attention:  General Counsel
with a copy to:
Zoetis Inc.
5 Giralda Farms
Madison, NJ 07940
Attention:  EHS Counsel
Any party may, by notice to the other party, change the address to which such
notices are to be given.
Section 12.02. Disputes. All disputes between the parties shall be subject to
the provisions of Article VIII of the Separation Agreement and Section 6.08 of
this Environmental Matters Agreement.
Section 12.03. Assignability. Except as otherwise provided in the Separation
Agreement, this Environmental Matters Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns; provided, however, that no party hereto may assign its
respective rights or delegate its respective obligations under this
Environmental Matters Agreement without the express prior written consent of the
other party or parties hereto.
Section 12.04. Cooperation. The parties agree to cooperate and deal in good
faith to implement this Environmental Matters Agreement.




--------------------------------------------------------------------------------




Section 12.05. Compliance with Laws. The parties shall, in the implementation of
this Environmental Matters Agreement, materially comply with all applicable
Laws.
Section 12.06. Conflict of Terms. This Environmental Matters Agreement governs
Pfizer’s and the Company’s conduct with respect to certain allocated
Liabilities. In the event of a conflict between this Environmental Matters
Agreement and the Separation Agreement, the Environmental Matters Agreement
shall control with respect to the subject matter hereof. Environmental Permit
Transfer Agreements executed in contemplation of the separation of the Animal
Health Business from the other businesses conducted by Pfizer and its
Subsidiaries shall not alter or affect the terms and conditions of this
Environmental Matters Agreement, the Separation Agreement, or any other
Ancillary Agreements.
Section 12.07. Governing Law. This Environmental Matters Agreement shall be
governed by and construed and interpreted in accordance with the Laws of the
State of New York, without regard to the conflict of laws principles thereof
that would result in the application of any Law other than the Laws of the State
of New York.
Section 12.08. Severability. If any provision of this Environmental Matters
Agreement or the application thereof to any Person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby.
Section 12.09. Interpretation. Words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other genders as the context requires. The terms “hereof”, “herein” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Environmental Matters Agreement as a whole (including
all of the schedules, exhibits and appendices hereto) and not to any particular
provision of this Environmental Matters Agreement. Article, Section, Exhibit,
Schedule and Appendix references are to the Articles, Sections, Exhibits,
Schedules and Appendices to this Environmental Matters Agreement unless
otherwise specified. The word “including” and words of similar import when used
in this Environmental Matters Agreement shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise
specified. The terms “written request,” “written consent,” and “written notice”
shall be construed to include a request, consent, or notice that is communicated
via electronic means.
Section 12.10. Headings. The article, section, and paragraph headings contained
in this Environmental Matters Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Environmental
Matters Agreement.
Section 12.11. Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Environmental Matters Agreement, the party or parties who are or are to be
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief of its rights under this Environmental Matters Agreement,
in addition to any and all other rights and remedies at law or in equity, and
all such rights and remedies shall be cumulative.
Section 12.12. Incorporation by Reference. Unless otherwise addressed in this
Article XII of the Environmental Matters Agreement, the provisions of Article XI
of the Separation Agreement shall be incorporated by reference herein.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Environmental Matters Agreement
to be executed by their duly authorized representatives.




PFIZER INC.
 
 
By:
/s/: Robert E. Landry
Name:
Robert E. Landry
Title:
Senior Vice President & Treasurer
 
ZOETIS INC.
 
 
By:
/s/: Heidi C. Chen
Name:
Heidi C. Chen
Title:
General Counsel and
 
Corporate Secretary



